internal_revenue_service number release date index number -------------------------------------------------- -------------------------------- ---------------------------------------------- --------------------------------------- ------------------------------------------ ty ------- legend department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------------- id no -------------- ----------------- telephone number ---------------------- refer reply to cc ita b05 plr-140132-14 date date ----------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------ taxpayer rto membership agreement state a year service area service_center y z section a section b section c section d section e section f section g dear ----------------- ------------------------------------------------------------------------------ ------------------ ------------------------------------------------------------------------------ ------------------------------------------------------------------------------- ------------------- ------- ------------------------------------------------------------------------------ --------------------------------------------------------------------------------- --------------------------------------------------------------------------------- --------------------------------------------------------------------------------- ----------- ------------------ ------------------------------------------------------------------------------ ----------------------------------- ----------------------------------------------------------------------------- ------------------------------------------------------------------------------ --------------------------------- ------------------------------------------------------------ ------------------------------------------------------------ ------------------------------------------------------------ ------------------------------------------------------------ ------------------------------------------------------------- ------------------------------------------------------------ plr-140132-14 this is in response to your request dated date as supplemented by a letter dated date for a private_letter_ruling that the proposed transaction constitutes a management_contract for federal_income_tax purposes the facts as represented are set forth below facts taxpayer is a state a regional consumer-owned rural electric power cooperative corporation incorporated to generate and deliver electric power and other energy at wholesale to its member systems many of which are rural_electric_cooperatives for federal_income_tax purposes taxpayer is governed by the rules applicable to cooperatives that were in effect prior to the enactment of subchapter_t of the internal_revenue_code_of_1986 by the revenue code of taxpayer is not under examination taxpayer uses the accrual_method of accounting and employs the calendar_year as its tax_year taxpayer files its returns with service_center taxpayer is organized and operated on a not-for-profit basis however taxpayer is taxable for federal_income_tax purposes taxpayer is a membership_organization with no capital stock taxpayer has several classes of membership the qualifications rights and obligation of which are set forth in taxpayer’s corporate bylaws in accordance with the laws of state a and its own corporate bylaws taxpayer’s margins and reserves belong to its customer-owners and must be used to improve or maintain operations set_aside in reserves or be distributed to the membership all margins allocated to the membership are allocated on the basis of business done with taxpayer in a given year taxpayer operates in service area taxpayer provides at cost electric service to its members as part of a three-tier delivery system it sells wholesale power to certain members who then sell power to their respective distribution members who in turn sell power at retail to their respective end-use customers taxpayer has certain members that are themselves distribution cooperatives taxpayer also will sell power at wholesale to unrelated utilities and other entities in the normal course of managing generation capacity that is temporarily surplus to the needs of its members taxpayer does not make retail sales directly to end-user retail customers taxpayer is owned by the cooperative members and consumers it serves so end-user customers have substantial input with respect to control and direction of the conduct of taxpayer’s business activities taxpayer is governed by a board_of directors elected by its membership none of whom is a related_party with respect to each other pursuant sec_318 of the code the board_of directors sets policies that taxpayer’s management implements with several exceptions each director has been elected to the board_of his or her respective intermediate generation and transmission system taxpayer does have issues before appeals on a separate matter the appeals officer was contacted in connection with this ruling_request and confirmed that appeals has no objection to ruling in this case plr-140132-14 taxpayer participates in the federal loan program established by the rural electrification act of which is administered by the rural utilities service rus as a consumer-owned rus borrower taxpayer is not a public_utility subject_to comprehensive regulation by the federal energy regulatory commission ferc or subject_to regulation by state utilities commissions as a rus borrower taxpayer has planned and constructed all its facilities for the sole purpose of serving the current and projected power requirements of its members it is precluded by the terms and conditions associated with its rus borrowing from constructing facilities that would support merchant functions ie those functions that attempt to profit from the sales of power to unrelated third parties although taxpayer does sell power to unrelated third parties from time-to-time but only if such power is from temporary surplus to the power needs of its membership and only under very limited circumstances taxpayer’s board_of directors set the rates with respect to its sales of electric capacity power and energy in accordance with taxpayer’s bylaws and in compliance with its loan covenants power sales contracts and general cooperative principles at the end of each calendar_year the board_of directors reviews taxpayer’s financial position and allocates to its members revenues in excess of operating_expenses the allocations are made on a pro-rata basis based upon electric energy purchased by each member during the preceding year and are redeemed in cash to the patrons at times when the board determines that it is appropriate given taxpayer’s financial needs as the power requirements of its member systems have grown taxpayer has taken steps to ensure the availability of power supply sufficient to meet the needs of its members y and z are two entities separate and independent from taxpayer taxpayer y and z collectively is owners each own transmission facilities that they operate on a coordinated basis known as an integrated system is the is owners operate under a non-jurisdictional open access transmission tariff that has been filed with the ferc y and z are not members of taxpayer and are not parties to this ruling_request the is owners have decided to transition from the current is transmission arrangement to a regional transmission organization by becoming members of rto each is owners has executed a separate membership agreement with rto rto is a not-for- profit sec_501 organization rto has numerous members including investor-owned utilities municipal systems cooperatives wholesale generators power marketers and independent transmission companies rto’s primary purposes include facilitating joint planning and coordination of the generation and transmission systems of its members facilitating maintenance of coordinated operations and service reliability of its member systems providing a method for member dispute resolution and preserving or enhancing interconnected system reliability rto is mandated by ferc to ensure reliable supplies of power adequate transmission infrastructure and competitive wholesale prices of electricity plr-140132-14 rto’s members not rto own the transmission facilities comprising the grid or the generation resources comprising the energy markets pursuant to its ferc approved tariff and the terms of membership agreement with its members rto coordinates and directs the real time operations of the members’ facilities comprising rto transmission system transmission system to ensure that power reaches customers efficiently and timely rto provides the following services to its members i tariff administration to ensure that transmission services are offered over the transmission system on a nondiscriminatory basis ii reliability coordination to ensure the transmission system’s reliability iii monitoring compliance with applicable reliability guidelines standards policies rules regulations orders etc iv records management with respect to maintaining and providing access to rto’s books records business practices and control procedures as necessary to assist members in complying with statutory and regulatory requirements including provision of quarterly and annual reports v joint planning of activities scheduling and overseeing the maintenance of the transmission system vi market operations to control the dispatch and curtailment of the transmission system vii expansion coordination of the transmission system viii monitoring the transmission system in real time and ix revenue management using its best efforts to maximize revenue derived from the use of individual member transmission facilities tariff facilities that comprise transmission system including collecting and distribution revenue to its members to cover its costs rto collects nominal annual membership fees from each member as well as administrative charges that are applied to all transmission service on the transmission system rto’s board_of directors establishes the administrative rate applied to the transmission service rto retains only that portion of the amounts collected that represent its administrative charges it distributes the balance of the revenues collected to its member systems based upon the revenue distribution provisions of the tariff rto does not earn a profit members are entitled to recover all costs and expenses associated with ownership maintenance operation repair and replacement of their respective transmission facilities included in the rto transmission system which generally includes a ferc approved rate of return on their respective investments in those facilities to become a member of rto taxpayer has executed and delivered to rto the membership agreement which describes the respective rights and obligations of the members to each other and to rto as well as rto’s commitments and obligations to its members under membership agreement rto’s responsibilities include certain operational and planning activities in administering transmission service over the transmission system and ensuring reliability of facilities subject_to rto membership agreement is fully effective in accordance with its terms subject_to final ferc approval pursuant to section a of the membership agreement taxpayer will transfer functional control of its tariff facilities to rto which according to taxpayer means that rto will direct operation of taxpayer’s tariff facilities in administering transmission service plr-140132-14 under rto’s tariff however under section b while rto directs operations pursuant to its tariff taxpayer retains physical control and operational control of the tariff facilities as discussed below further under section a taxpayer retains all rights of ownership including legal and equitable_title in its tariff facilities in addition section c sets forth rto’s fiduciary obligations with respect to taxpayer’s tariff facilities which include collecting and distributing revenue on behalf of taxpayer and using its best efforts to maximize that revenue rto is required to use its best efforts to administer taxpayer’s tariff facilities in the most efficient manner possible consistent with ferc approved rto tariff in addition rto is required to collect and remit to taxpayer all revenue collected by rto for use of those facilities less only rto’s administrative costs and fees which will not include any profit for rto sections a and b further provide that taxpayer will retain certain operational authority over its tariff facilities in order to protect the public safety and the safety of its workers or control as necessary to preserve its rights and obligations in serving its customers in accordance with state law rto must to coordinate operational control with taxpayer whenever processing requests for transmission service over taxpayer’s tariff facilities under section d of membership agreement rto is required to maintain adequate books_and_records in order to comply with applicable federal and state regulatory requirements and to permit inspection of its books records business practices control procedures required audit test results and related financial transactions and settlement activities accordingly rto must collect and remit monthly to taxpayer the revenue received by it from third parties attributable to the use of taxpayer’s tariff facilities and to provide quarterly and annual written reports to taxpayer pursuant to section e of membership agreement taxpayer will have the unilateral right to terminate rto’s right to use and possess taxpayer’s tariff facilities taxpayer thus may unilaterally withdraw from membership agreement subject only to advance notice and withdrawal fee requirements set forth in membership agreement pursuant to section f taxpayer agrees to become subject_to rto’s bylaws and have certain voting rights taxpayer expects to participate in the election of rto directors and work with other rto members in various operational groups which focus upon specific topics relating to rto’s operations and activities taxpayer will be represented on those committees officially by elected representatives and unofficially by such employers and other representatives as it chooses sections a and g of membership agreement require taxpayer to maintain its tariff facilities in accordance with good utility practice taxpayer is obligated to coordinate and obtain rto approval for maintenance on its tariff facilities where taxpayer owns or controls generation facilities within rto’s region affecting electric transmission system capability or reliability taxpayer agrees to coordinate maintenance of such facilities with rto in accordance with this agreement taxpayer asserts that pursuant plr-140132-14 to these provisions it will remain fully responsible for all operating maintenance repair and replacement costs and all losses relating to the tariff facilities the membership agreement does not contain any provisions that transfer risk of loss for taxpayer’s tariff facilities to rto consequently taxpayer asserts that it will retain the full risk of any loss physical or economic with respect to taxpayer’s tariff facilities under membership agreement taxpayer is subject_to the provisions for coordinated dispatch maintenance and planning taxpayer also must subject its tariff facilities to rto administration relating to rates terms and conditions of the rto tariff thus while rto will have the authority to direct day-to-day operations of the tariff facilities taxpayer will retain physical and operational control of its tariff facilities taxpayer makes the following additional representations concerning becoming a member of rto pursuant to signing membership agreement the remaining useful lives of the owned and leased tariff facilities which taxpayer expects to include in the rto transmission system as its tariff facilities are reasonably expected to be in excess of years taxpayer’s tariff facilities are and will continue to be located on land owned by taxpayer or on land with respect to which taxpayer has rights of possession after the transfer date taxpayer’s tariff facilities will be used to transmit its own energy and the energy of unrelated third parties taxpayer will be compensated for_the_use_of its facilities by third-party customers of the transmission system in accordance with the terms and conditions of the rto tariff taxpayer will maintain full physical possession financial responsibility for and operational control_over its tariff facilities subject only to the administrative oversight and operational authority granted rto by the membership agreement taxpayer will be compensated for third-party use of its tariff facilities as described above rto will not acquire or be subject_to any risk of loss with respect to taxpayer’s tariff facilities and likewise will not be entitled to earn any profit or otherwise to benefit economically from the use of taxpayer’s tariff facilities - other than to recover its costs and expenses associated with performing functions and responsibilities set forth in the membership agreement and described above taxpayer has requested a ruling that the membership agreement executed by and between taxpayer and rto will treated as a management_contract for federal_income_tax purposes law and analysis courts have long held that the substance of an agreement rather than its form determines its true character as a management_contract lease or other arrangement plr-140132-14 82_tc_654 65_tc_1068 according to the tax_court the two primary factors that indicate the existence of a management_contract are control of the venture by the property owner and risk of loss on the property owner amerco t c pincite 84_tc_920 rev'd on other grounds 798_f2d_195 7th cir nigh v commissioner t c memo meagher v commissioner t c memo sec_7701 of the code provides that a contract which purports to be a service_contract shall be treated as a lease of property if such contract is properly treated as a lease taking into account all relevant factors including whether or not -- a the service_recipient is in physical possession of the property b the service_recipient controls the property c the service_recipient has a significant economic or possessory interest in the property d the service provider does not bear any risk of substantially diminished receipts or substantially increased expenditures if there is nonperformance under the contract e the service provider does not use the property concurrently to provide significant services to entities unrelated to the service_recipient and f the total_contract_price does not substantially exceed the rental value of the property for the contract period sec_7701 thus sets forth rules for determining whether an entity is properly characterized as a lessor or a service provider with respect to its property in the instant case however taxpayer is a service_recipient with respect to its transmission system therefore sec_7701 has limited applicability nevertheless the legislative_history to sec_7701 and case law are helpful for determining the proper characterization of the agreement between taxpayer and rto sec_7701 was added to the code by sec_31 of the tax_reform_act_of_1984 pub_l_no the legislative_history indicates that although each factor must be considered some factors may be more significant than others in the context of the entire transaction see s rpt no 98th cong 2d sess h_r rep no part 98th cong 2nd sess for instance example in the house report specifically references the control and risk of loss tests for determining if a transaction structured as a management_contract is in fact a lease in example e a tax-exempt_entity owned section-8-assisted low-income_housing projects e sold the property to t a partnership of taxable persons in order to ensure that the purposes of the section housing program are fulfilled t retained e to manage the property under a long-term management_contract pursuant to which e continued to perform many of the same managerial and administrative functions that it performed before the sale t however exercised a degree of control_over e's activities because the management_contract required e to keep records of operations use its best efforts to lease the property and to pay net_earnings to t within a reasonable period e was compensated by a fee determined on an arm's length basis t bore the risk that the plr-140132-14 property would decline in value and that the property would be lost or destroyed e does not have an option to repurchase the property example states that the mere fact that e a tax-exempt_entity continues to control the maintenance and operation of the property under a management_contract does not provide a basis for treating the arrangement as a lease however example also notes that the bill leaves open the possibility that an arrangement structured as a management_contract could be treated as a lease under which the tax-exempt_entity provides services to third parties for its own benefit under present law example specifically cites to mcnabb v commissioner ustc paragraph w d wash meagher v commissioner supra h_r rep no supra pincite see also s prt senate print 98th cong 2d sess example in meagher v commissioner t c memo the taxpayers owned a railroad tank car and entered into a management_contract with relco tank lines pursuant to which relco agreed to perform all administrative functions necessary to operate the car including collecting the mileage or per_diem earnings to repair and maintain the car to keep records of the car's operation to insure the car and to use its best efforts to lease the car to shippers railroads or others the taxpayers agreed to pay relco a quarterly fee equal to percent of the gross operating_profit earned by the car and to defend and hold relco harmless from any loss or damage to the car in order to determine whether the management_contract was in fact a lease the tax_court examined whether the owners of the railroad tank car retained control_over the venture and had the risk of loss with respect to the property concerning the control factor the tax_court in meagher found that although the taxpayers did not directly control the leasing activities of relco they did insert provisions in the agreement requiring relco to keep adequate_records of the car's operation to use its best efforts to lease the car to obtain insurance coverage for the car naming taxpayers as co- beneficiaries and to pay the net_earnings of the car to taxpayers within ninety days after the end of the calendar_quarter the court found that such provisions provided the taxpayers with sufficient control_over the venture to support a conclusion that the agreement was a management_contract concerning the risk of loss factor the court acknowledged that the taxpayers agreed to reimburse relco upon demand for any expenses_incurred by the tank car in excess of a dollar_figure reserve and to defend indemnify and hold relco harmless from and against all risk of loss or damage to the tank car as well as all claims damage expenses or liabilities incurred by or asserted against relco as a result of the operation possession control or use of the tank car consequently the court also found that the taxpayers' risk of loss was sufficient to support a finding that the transaction was a management_contract an analysis of the above factors indicates that under the membership agreement taxpayer retains sufficient control and risk of loss over its tariff facilities for the plr-140132-14 membership agreement to be treated as a management_contract concerning the control factor several provisions of the membership agreement indicate that taxpayer retains control_over its tariff facilities as outlined in the facts these provisions require rto to i maintain adequate_records in order to comply with applicable federal and state regulatory requirements and to permit inspection of those records by taxpayer and ii exercise its fiduciary duty to use best efforts to maximize revenue to taxpayer with regard to taxpayer’s tariff facilities to collect and remit net_revenues to taxpayer and to provide quarterly and annual reports to taxpayer further taxpayer retains greater operational control_over the tariff facilities than did the taxpayers in meagher supra in the instant case taxpayer retains operational control_over the tariff facilities when necessary to serve its customers or to ensure that it will meet its regulatory requirements and rto must coordinate with taxpayer when scheduling transmission service over taxpayer’s tariff facilities further the ability of a property owner to terminate the user's right to use and possess the property is indicative of a management_contract see nigh v commissioner t c memo in the instant case taxpayer has the unilateral right to withdraw from membership in rto and thus to terminate rto’s use of taxpayer’s tariff facilities in addition the ability of an owner to sell or assign property without the user's consent is also indicative of a management_contract see amerco t c pincite taxpayer here represents that it can sell any of its tariff facilities subject only to advance notice and withdrawal fee requirements set forth in membership agreement such withdrawal and sale are consistent with a management_contract concerning the risk of loss factor there is no provision in the membership agreement that shifts the risk of loss with respect to the taxpayer's tariff facilities to rto as owner of these properties and facilities taxpayer remains ultimately responsible for all operating and maintenance_costs any losses_incurred in operating the tariff facilities system are solely for the account of taxpayer as represented by taxpayer rto will not acquire or be subject_to any risk of loss with respect to taxpayer’s tariff facilities and likewise will not be entitled to earn any profit or otherwise to benefit economically from the use of taxpayer’s tariff facilities other than to recover its costs and expenses associated with performing functions and responsibilities set forth in the membership agreement lastly rto’s compensation depends upon gross revenue for transmission service it is unable to profit from that service consequently rto has no interest in and therefore has no risk from the net operating profits of taxpayer’s tariff facilities in our view the relationship of the parties under the management agreement is consistent with the control and risk of loss analysis in example and the cases cited above for concluding that this transaction is in fact a management_contract holding plr date contains an excellent discussion of the law in this area and how it applies to facts very similar to the facts in the instant case plr-140132-14 we therefore conclude that the membership agreement between taxpayer and rto concerning the use and operation of taxpayer's tariff facilities will be considered a management_contract for federal_income_tax purposes except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it it has no force or effect with respect to y and z the other is owners who may also become involved as members of rto sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to the federal_income_tax return of taxpayer for the taxable_year in which the transaction covered by this ruling letter occurs alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the rulings contained in this letter are based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party no opinion is expressed or implied by this office concerning the correctness of the representations made by taxpayer while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely william a jackson branch chief branch office of associate chief_counsel income_tax accounting
